Appeal from so much of an order as denies plaintiff’s *751motion for the examination before trial of respondents Yorkville lee Sales Corporation, Williamsburg Ice Co., Inc., and William Hagedorn, with respect to item “ 10 ” in the demand for examination and discovery, and further denies a discovery and inspection of the books and records of these respondents. Order in so far as appealed from modified so as to provide that plaintiff’s motion be granted to the extent that an examination be permitted as to the names of the wholesale customers and the gross amount of wholesale ice business obtained by respondents through defendants Santoro, and a discovery and inspection be permitted of the books and records of respondents relating to these same matters. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, the examination to proceed on five days’ notice. In our opinion these matters are material and necessary and relate to the merits of the action, and to the extent indicated plaintiff is entitled to an examination and discovery and inspection. Plaintiff is not entitled to the same relief with respect to the net profits realized by respondents as a result of the alleged wrongful acts. Hagarty, Carswell, Johnston, Adel and Close, JJ., concur.